Appeal by defendant from a judgment of the Supreme Court, Kings County (Murray, J.), rendered April 15, 1982, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The finding that defendant’s statement was spontaneous and not the product of police interrogation is not erroneous and thus must be sustained on appeal (People v Cavagnaro, 99 AD2d 534; People v Armstead, 98 AD2d 726; see People v Washington, 51 NY2d 214, 221; People v Montgomery, 101 AD2d 893, 895; cf. People v Ferro, 63 NY2d 316). Nor do we perceive any basis for modification of the sentence in the interest of justice. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.